SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Proposal by the Management for the Annual General Meeting – AGM to be held on March 26, 2014 In compliance with the provisions of item I of paragraph 1 of article 9, and articles 10 and 12, items I and II, of CVM Ruling No. 481 of December 17, 2009 (“ICVM 481”), the Management of the Company provides below items 10, 12.6 to 12.10, and 13 of the Reference Form (schedule No. 24 of Instruction No. 480 of December 7, 2009) of Braskem S.A., as well as the Proposal for Remuneration of Managers. The Management Report, Financial Statements, Independent Accountants’ Opinion, Fiscal Board Opinion, Statement of the Directors on the Financial Statements, and the Statement of the Directors on the Independent Accountants’ Opinion, related to the Financial Statements (parent and consolidated), as well as the Standardized Financial Statements – DFP (parent and consolidated), were filed with the Brazilian Securities and Exchange Commission – CVM on February 13, 2014 and are available for consultation on the Company’s Investor Relations website (www.braskem.com.br/ri). To access the direct link to the abovementioned documents click here. Management’s comments on the Company’s financial situation (required by article 9, III of ICVM No. 481 – items 10 of the Reference Form) 10.1 Officer’s comments on the financial matters of the Company (a) Comments on the general financial and equity conditions of the Company The officers of the Company believe that the financial condition and assets of the Company are compatible with its operating segment and sufficient for implementing its plan for growth and sustainable development and meeting all of its obligations as it works proactively to identify better opportunities, create shareholder value and increase the competitiveness of the petrochemical and plastics production chain. The Company has been consistently expanding its business by increasing its production capacity and consequently its cash generation. The Company holds net exposure to the U.S. dollar (i.e., more liabilities than assets pegged to this currency). Nevertheless, the officers of the Company believe that such exposure is adequate for the following reasons: (i) the effect of exchange rate variation has no direct impact on the Company's cash in the short term, since this value represents the effect of exchange rate variation on the Company's debt in particular and will be disbursed when the debt reaches maturity; and (ii) the Company's cash generation is highly dollarized, so although the exchange rate may have a negative accounting effect in the short term, there is a net positive impact on the Company's cash flow in the medium term. The Company has adopted procedures for managing its market risk and credit in accordance with its Financial Management and Risk Management policies in order to protect its cash flow and reduce volatility in the financing of its working capital and investment programs. (b) Comments on the capital structure and possibility of redemption of shares or interests In the following table, the officers show the evolution in the Company's capital structure over the last three fiscal years: Capital Markets 56% 53% 40% Brazilian Government Agents 19% 20% 23% Foreign Government Agents 2% 0% 0% Structured Transactions 9% 13% 18% Acquisition of Investments 0% 0% 0% Working Capital 14% 14% 19% The Company seeks to diversify its funding sources by obtaining funds in the capital market and through government agents, working capital and other structured operations. Between 2012 and 2011, the Company recorded an increase in its exposure to the capital markets, which now represent 56% of the Company's total exposure (53% in 2012). Compared to 2011, this financing source increased by 33 p.p. This growth is in line with the Company's strategy to strengthen its relationships with capital markets, taking advantage of the opportunity cost of these lines, while also maintaining bank credit lines available for working capital operations. On December 31, 2013, Braskem's consolidated gross debt stood at US$10.0 billion. The amount includes the financing for the Mexico project of US$2.0 billion that was received by the subsidiary Braskem-Idesa. The first installment of US$1.5 million was received on July 24, 2013, and the second installment of US$547 million was received on November 6, 2013. Since this investment was made through a project finance structure (70% debt and 30% equity) in which the project’s debt will be repaid using its own cash flow, the amount was not included in order to ensure a more accurate analysis of the Company's debt position. A large part of our debt is denominated in U.S. dollar, and at the close of 2013 this percentage stood at 70%, compared to 68% in 2012 and 63% at the end of 2011. Therefore, the Company's total debt, expressed in Brazilian real, can vary from one year to another due to variations in exchange rates. Net debt at the end of 2013 was R$15.0 billion, representing a 7% increase from R$14.0 billion in 2012, and a 17% increase from our nominal net debt in 2011 (R$12 billion). The increase in 2013 was mainly driven by the 9% appreciation in the U.S. dollar against the Brazilian real, which increased the amount of foreign-denominated debt when expressed in Brazilian real. Note that only 7% of this debt matures in 2014. Expressed in U.S. dollar, the Company's net debt stood at US$6.8 billion on December 31, 2012, increasing 6% from US$6.4 billion on December 31, 2011, and increasing 8% from the nominal debt at the end of 2009 (US$5.9 billion). On August 26, 2011, the Board of Directors of Braskem approved a new stock buyback program to commence on August 29, 2011 and terminate on August 28, 2012, through which up to 12,162,504 preferred class “A” common shares could be acquired at market price, including by financial institutions contracted for this purpose. Upon termination of the program, Braskem would acquire from the financial institutions, at market price, the shares they acquired. The deal was approved by the Securities and Exchange Commission of Brazil (“CVM”). During the program, a total of 2,595,300 shares were repurchased for R$33,204 thousand. The average purchase price of the shares was R$12.79 (minimum of R$10.53 and maximum R$15.15). The shares purchased by financial institutions were acquired by Braskem in August 2012, upon the expiration of the program. In this operation, Braskem received R$1,575 thousand related to swaps connected to the repurchase, net of withholding income tax of R$698 thousand. The shares repurchased were cancelled in December 2012. (c) Comments on the capacity to pay the financial commitments undertaken The officers believe that the Company's levels of liquidity and financial leverage are adequate to enable it to meet its present and future obligations and to take advantage of business opportunities as they arise. However, the Company's payment capacity could be affected by various risk factors, as indicated in Item 4 of the Reference Form. In summary, the Company's main cash requirements include: (i) working capital needs, (ii) debt service, (iii) capital investments related to investments in the operations, maintenance and expansion of its industrial facilities, (iv) funds needed to acquire equity interests in other petrochemical companies, and (v) payment of stock dividends and/or interest on equity. To meet these cash requirements, the Company has traditionally relied on cash flow from its operating activities, on short-and long-term loans and on the sale of debt securities in the local and international capital markets. In 2011, the Company obtained an investment grade rating, and in 2012, despite two of the three rating agencies revising their outlooks to negative due to the Company's lower cash generation, which was influenced by the international scenario, the opinion of the officers is supported by the risk-rating agencies, which maintained investment-grade credit ratings for the Company. The following table shows the ratings assigned to the Company by the main agencies: Fitch BBB- Negative BBB- Negative BB+ Stable Standard & Poors’ BBB- Stable BB+ Stable BB+ Stable Moody’s Baa3 Negative Baa3 Negative Ba1 Stable In 2011, Braskem was assigned investment grade ratings by the three major global credit risk rating agencies. At the end of October 2012, Fitch Ratings affirmed its global rating of “BBB-” for Braskem and changed the outlook to negative. The change in outlook was mainly due to the lower operating cash flow in 2012, due to deterioration in petrochemical spreads, which increased the Company's relative leverage. However, the maintenance of an investment grade rating reflected Braskem’s leadership in the domestic market, the management of its financial profile and the strong support from its main shareholders. In early November, Standard & Poor’s affirmed its “BBB-” rating and “stable” outlook for Braskem. Despite the weaker operating cash flow in the first half of the year, the agency remained confident that Braskem will maintain its leadership in the domestic petrochemical market due to its competitive advantages, diversified feedstock matrix, operating efficiency and strong shareholder base that ensures the stability needed to enable the Company to support any economic downturn. Lastly, Moody’s released a report in late November that affirmed Braskem’s rating of “Baa3” and changed the outlook to negative. The change in outlook was due to the Company’s weaker operating performance caused by the deterioration in the fundamentals of the global petrochemical industry. However, Moody’s highlighted the Company’s capacity to improve its profitability and reduce its debt level over the medium term through its permanent commitment to growth and financial health. Note also that the Company limits its exposure to credit risk by selling its products to a broad customer base in the domestic and international markets and by regularly conducting credit analyses of its customers. In both markets, the Company uses credit scoring and when necessary requests personal/corporate guarantees. In the international market, the Company uses trade credit insurance companies, sales guaranteed by letters of credit and other forms of guarantees. Lastly, it should also be noted that the Company records a provision for doubtful accounts, which historically has proven sufficient to cover losses on uncollectible receivables. (d) Comments on sources of funding used for working capital and investments in non-current assets The Company’s financing needs are met through the use of traditional funding instruments, especially for financing operations contracted through various Brazilian and international institutions. The Company also has an excellent relationship with the capital markets, having carried out issuances in both the Brazilian and international markets. The Company’s diverse funding sources include bonds, medium-term notes, perpetual bonds, debentures, receivables-backed investment funds (FIDCs), advances on exchange contracts, export pre-payments, letters of credit and export credit notes. The good relationship that the Company has maintained with certain financial institutions and its transparency and due diligence with regard to the capital markets have assured it prices and terms that are compatible with its operations and even advantageous relative to the market in certain cases. (e) Comments on sources of funding for working capital and investments in non-current assets to be used to cover liquidity shortfalls The officers believe they can overcome any deficiencies in the Company's liquidity through a combination of: (i) funds generated by the Company's general operations; (ii) funds generated by financing, including new financing operations and the refinancing of existing debt; and (iii) funds generated by shortening the cash conversion cycle and the resulting reduction in working capital requirements. To ensure the financial health of the Company and avoid liquidity shortfalls in the short term, the Company maintains a minimum cash level sufficient to meet its short-term obligations, in addition to having three standby credit lines, two of US$600 million and another one of R$450 million, which are not subject to Material Adverse Change (MAC) clauses. The institutions participating in this operation are prime banks with low default rates (credit default swap) and high ratings. Moreover, many financial institutions, including the Brazilian Development Bank (BNDES), have committed to provide financing to the Company in the future, provided that certain conditions precedent regarding disbursements are fulfilled, which the officers believe can be met by the Company. (f) Comments on indebtedness levels and the characteristics of such liabilities The table below shows the evolution in the Company's financial leverage over the past three fiscal years as measured by the "Net Debt/EBITDA" ratio: (R$) (US$) (R$) (US$) (R$) (US$) Net Debt 15.0 bl 6.3 bl 14.0 bl 6.8 bl 12.0 bl 6.4 bl EBITDA 4.8 bl 2.2 bl 4.0 bl 2.0 bl 3.7 bl 2.2 bl Net Debt / EBITDA 3.09 x 2.87 x 3.36 x 3.25 x 3.2 x 2.8 x The Company's financial leverage, as measured by the "Net Debt/EBITDA" ratio, decreased between 2012 and 2013. The Net Debt/EBITDA ratio measured in U.S. dollar decreased from 3.25x at the end of 2012 to 2.87x, reflecting the higher cash flow and recovery in international resin and petrochemical spreads. In Brazilian real, the leverage ratio stood at 3.09x, decreasing 8%, heavily influenced by the improved EBITDA in the year. The officers believe the Company's debt profile can be summarized by the following table: Short-term debt R$ 1,260 million R$ 1,836 million R$ 1,392 million Long-term debt R$ 17,342 million R$ 15,676 million R$ 13,772 million Debt in Brazilian real 32% 32% 37% Debt subject to currency variation of USD 69% 68% 63% Debt subject to currency variation of other currencies 0% 0% 0% Unsecured debt 81% 80% 77% Debt covered by guarantee 19% 20% 23% Main types of guarantees Mortgage, machinery and equipment pledges, bank guarantee and insurance policy It is also important to note that much of our domestic financing was contracted through development agencies, which offer better conditions than the private market. The Company's funding strategy has been to continue lengthening the average term of its debt, including by amortizing short-term debt through long-term loans, with a priority on issuances of long-term debt securities in the capital markets to increase liquidity levels and improve its strategic, financial and operating flexibility. The financing strategy for the coming years includes maintaining adequate liquidity and a debt maturity profile that is compatible with the expected cash flows. Moreover, the officers believe that capital expenditures will not negatively affect the quality of the Company's debt indicators or its disciplined approach to capital allocation. In the following section the Company's officers describe (i) the loan and financing agreements they classify as relevant, (ii) other long-term relationships with financial institutions, (iii) the degree of debt subordination and (iv) any restrictions imposed on the issuer. (i) relevant borrowing agreements The officers emphasize that, due to the merger of entities by the Company, significant borrowings are included in this item that associated with contracts signed by these predecessors, including, among others, OPP Química S.A. (and its antecessor OPP Petroquímica S.A.), Trikem S.A. (“Trikem”), Companhia Petroquímica do Sul (“Copesul”), IQ Soluções & Química S.A. (currently Ipiranga Química S.A. – “Quantiq”), Ipiranga Petroquímica S.A. (“Ipiranga Petroquímica”) and Petroquímica Paulínia S.A. Fixed-rate Notes In January 2004, the Company issued and sold Notes at 11.75% with aggregate principal of US$250.0 million. The Notes pay interest semiannually in January and June of each year and mature in January 2014. In 2013, the principal outstanding related to this operation is US$84.3 million. In July 1997, Trikem issued and sold US$250.0 million in Notes due in 2007 paying interest of 10.625% p.a. The Company assumed Trikem’s obligations related to these instruments as a result of the merger of Trikem by the Company in January 2004. In July 2005, the Company repurchased these notes and reformulated their terms, with the Notes paying interest of 9.375% semiannually in in June and December of each year, and maturity in June 2015. In August 2005, the Company swapped US$150.0 million of the total value of the principal of these Notes for US$150.0 million of the total value of the principal of the notes Issued by one of our subsidiaries in June 2005 and guaranteed by the Company. In 2013, the principal outstanding related to this operation is US$65.2 million. In September 2006, the Company issued and sold Notes at 8.00% p.a. with aggregate principal of US$275.0 million. The Notes pay interest semiannually in January and June of each year and mature in January 2017. In 2013, the principal outstanding related to this operation is US$130.7 million. In June 2008, the Company issued and sold Notes at 7.250% p.a. with aggregate principal of US$500.0 million. The Notes pay interest semiannually in June and December of each year and mature in June 2018. In 2013, the principal outstanding related to this operation is US$500.0 million. In May 2010, the Company issued and sold Notes at 7.00% p.a. with aggregate principal of US$400.0 million. The Notes pay interest semiannually in May and November of each year and mature in May 2020. This operation was reopened in July 2010 with the amount of US$350.0 million. In 2013, the principal outstanding related to this operation is US$750.0 million. In April 2011, the Company issued and sold Notes paying interest of 5.75% p.a. in the aggregate amount of US$750.0 million. The Notes pay interest semiannually in April and October of each year and mature in April 2021. This operation was reopened in January 2012 with the amount of US$250.0 million. In 2013, the principal outstanding related to this operation is US$1.0 billion. In July 2011, the Company issued and sold Notes paying interest of 7.125% p.a. in the aggregate amount of US$500.0 million. The Notes pay interest semiannually in January and July of each year and mature in April 2041. This operation was reopened in July 2012 with the amount of US$250.0 million. In 2013, the principal outstanding related to this operation is US$750.0 million. In May 2012, the Company issued and sold Notes paying interest of 5.375 % p.a. in the aggregate amount of US$500.0 million. The Notes pay interest semiannually in May and November of each year and mature in April 2022. In 2013, the principal outstanding related to this operation is US$500.0 million. Perpetual Bonds In October 2010, the Company issued and sold perpetual bonds with aggregate principal of US$450.0 million and interest of 7.375% p.a. The interest on these bonds is paid quarterly in January, April, July and October of each year. The Company may, at its discretion, redeem these bonds, in full or in part, for 100% of the principal plus accrued interest and additional amounts, if any, on any interest payment date as of October 2015. This operation was reopened in February 2012 in the amount of US$250.0 million. In 2013, the principal outstanding related to this operation is US$700.0 million. Bank Credit Facilities Between September and December 2011, the Company contracted, from Brazilian and international financial institutions, four offshore credit agreements in the individual amounts of US$50.0 million. The amounts are subject to interest of LIBOR plus 1.70% to 2.25% p.a. paid semiannually based on the prior period. The principal is due on the maturity date of between March 2015 and December 2016. As of December 31, 2013, the principal outstanding related to these agreements was R$200.0 million. In September 2013, the Company contracted an offshore credit agreement from an international financial institution, in the total amount of US$70 million. The amounts are subject to interest of LIBOR plus 1.13% p.a. paid quarterly based on the prior period. The principal is due on the maturity date in September 2016. As of December 31, 2013, the principal outstanding related to this agreement was R$70 million. Export Prepayment Agreements In May 2010, the Company signed a pre-export loan agreement with a financial institution in the amount of US$150.0 million, with interest of LIBOR + 2.40% p.a., to be paid in semiannual installments as of November 2011 based on the prior period. The principal will be paid upon maturity in May 2015. As of December 31, 2013, the principal outstanding related to this contract was US$150.0 million. In December 2010, the Company signed a pre-export loan agreement with a financial institution in the amount of US$100.0 million, with interest of LIBOR + 2.47% p.a., to be paid in semiannual installments as of June 2011 based on the prior period. The principal will be paid in five semiannual installments as of December 2015. As of December 31, 2013, the principal outstanding related to this contract was US$50.0 million. Export Credit Note Facilities In November 2006, the Company was extended by a financial institution a US$78.0 million line of export credit notes, with interest of 8.1% p.a., to be paid semiannually as of May 2007 based on the prior period. The principal will be paid upon maturity in May 2018. As of December 31, 2013, the principal outstanding related to this contract was US$78.0 million. In April 2007, the Company was extended by a financial institution a US$50.0 million line of export credit notes, with interest of 7.87% p.a., to be paid semiannually as of October 2007 based on the prior period. The principal will be paid upon maturity in March 2018. As of December 31, 2013, the principal outstanding related to this contract was US$50.0 million. In May 2007, the Company was extended by a financial institution a US$75.0 million line of export credit notes, with interest of 7.85% p.a., to be paid semiannually as of November 2007 based on the prior period. The principal will be paid upon maturity in May 2019. As of December 31, 2013, the principal outstanding related to this contract was US$75.0 million. In January 2008, the Company was extended by a financial institution a US$150.0 million line of export credit notes, with interest of 7.3% p.a., to be paid semiannually based on the prior period. The principal will be paid upon maturity in February 2020. As of December 31, 2013, the principal outstanding related to this contract was US$150.0 million . In April 2010, the Company obtained from a financial institution an agriculture credit note facility in the amount of R$50.0 million. The agreement incorporated an addendum in October 2013, with the amended conditions as follows: Interest on the amount corresponding to 105% p.a. of the overnight rate (CDI), to be paid semiannually. The principal will be paid annually as from April 2014. On December 31, 2013, the principal outstanding related to this agreement was R$50 million. In June 2010, the Company was extended by a financial institution an agricultural credit note facility in the amount of R$200.0 million. The agreement incorporated an addendum in October 2013, with the amended conditions as follows: interest on the amount corresponding to 105% p.a. of the overnight rate (CDI), to be paid semiannually. The principal will be paid annually as from April 2014. As of December 31, 2013, the principal outstanding was US$200 million. In February 2011, the Company was extended by a financial institution an agricultural credit note facility in the amount of R$200.0 million. The agreement incorporated an addendum in October 2013, with the amended conditions as follows: interest on the amount corresponding to 105% p.a. of the overnight rate (CDI), to be paid semiannually. The principal will be paid annually as from April 2014. As of December 31, 2013, the principal outstanding was R$200 million. In June 2011, the Company was extended by a financial institution an agricultural credit note facility in the amount of R$80.0 million. The agreement incorporated an addendum in October 2013, with the amended conditions as follows: interest on the amount corresponding to 105% p.a. of the overnight rate (CDI), to be paid semiannually. The principal will be paid annually as from April 2014. As of December 31, 2013, the principal outstanding was R$80 million. In April 2011, the Company was extended by a financial institution an export credit note facility in the amount of R$450.0 million, with interest corresponding to 112.5% of the CDI rate per annum, to be paid quarterly based on the prior period. The principal will be paid upon maturity in April 2019. As of December 31, 2013, the principal outstanding related to this contract was R$450 million. In August 2011, the Company was extended by a financial institution an export credit note facility in the amount of R$400.0 million, with interest corresponding to 112.5% of the CDI rate per annum, to be paid quarterly based on the prior period. The principal will be paid upon maturity in August 2019. As of December 31, 2013, the principal outstanding related to this contract was R$400 million. In June 2012, the Company was extended by a financial institution an agricultural credit note facility in the amount of R$100.0 million. The agreement incorporated an addendum in October 2013, with the amended conditions as follows: interest on the amount corresponding to 105% p.a. of the overnight rate (CDI), to be paid semiannually. The principal will be paid annually as from April 2014. As of December 31, 2013, the principal outstanding was R$100 million. In September 2012, the Company was extended by a financial institution an agricultural credit note facility in the amount of R$300.0 million. The agreement incorporated an addendum in October 2013, with the amended conditions as follows: interest on the amount corresponding to 105% p.a. of the overnight rate (CDI), to be paid semiannually. The principal will be paid annually as from April 2014. As of December 31, 2013, the principal outstanding was R$300 million. In October 2012, the Company was extended by a financial institution an agricultural credit note facility in the amount of R$85.0 million. The agreement incorporated an addendum in October 2013, with the amended conditions as follows: interest on the amount corresponding to 105% p.a. of the overnight rate (CDI), to be paid semiannually. The principal will be paid annually as from April 2014. As of December 31, 2013, the principal outstanding was R$85 million. Between February and December 2013, the Company contracted from Brazilian financial institutions export credit note facilities with incentives from the federal government in the amount of R$627.5 million, with interest corresponding to 8% per annum, to be paid quarterly based on the prior period. The principal will be paid upon maturity, between February and December 2016. As of December 31, 2013, the principal outstanding related to this contract was R$627 million. Credit Facilities with the BNDES In August 2007, Petroquímica União - QQ entered into a financing agreement with the Brazilian Development Bank (BNDES) in the amount of R$205.2 million, divided into three credit lines. The funds were used to supplement the financial resources for the project to expand capacity at the ethylene plant located in Santo André from 467 kton/year to 700 kton/year. The credit lines are secured by one of the plants of Quattor Química located between the cities of Mauá and Santo André. The first line of R$20.5 million is remunerated by the variation in the U.S. dollar against the Brazilian real plus 6.36% p.a., while the remaining lines are remunerated by the Long ­Term Interest Rate (TJLP) plus between 2.8% and 3.3% p.a. The interest was paid quarterly from August 2007 to October 2009 and on a monthly basis thereafter, with the principal amortized monthly in 78 installments. In December 2013, the outstanding balance related to this contract was R$72.8 million. In May 2009, the Company contracted a credit line from the BNDES in the amount of R$555.6 million. Of this amount, R$52.2 million is remunerated at the variation in the U.S. dollar against the Brazilian real plus 6.14% p.a., while the remainder is remunerated at the Long-Term Interest Rate (TJLP) plus 0% to 4.78% p.a. The total term of this operation is 8 years, with a two-year grace period and the last payment due in July 2017. This line with be used to install the Ethylene-Ethanol Unit at the Triunfo Petrochemical Complex in the state of Rio Grande do Sul, which is related to the Green Polyethylene Project described in item 10.10(a) of this Form, in the sub-item “Ongoing investments”. As of December 31, 2013, the outstanding balance related to this contract was R$320.5 million. In December 2010, the Company contracted a credit line from the BNDES in the amount of R$500 million. The funds will be used to finance the Company’s industrial projects as well as others projects related to health, safety and the environment. Of the amount, R$80.5 million is remunerated by the variation in the U.S. dollar against the Brazilian real plus 6.14% p.a., R$97.4 million at 4.5% p.a. and the remainder by the Long-Term Interest Rate (TJLP) + 2.58% p.a. The term of the operation is 6.5 years, with a grace period of 18 months and the last payment due in January 2017. As of December 31, 2013, the outstanding balance related to this contract was R$332.5 million. In November 2011, the Company drew down, from the credit line contracted in June 2007, R$175.6 million for use in the construction of a new butadiene plant. The first tranche of the contract is remunerated by the variation in the U.S. dollar against the Brazilian real plus 6.01% p.a. and the remaining tranches are remunerated by the Long-Term Interest Rate (TJLP) plus 0% to 3.45% p.a. The total term of the contract is 9 years, with a grace period of 1.5 years and the last installment due in January 2021. As of December 31, 2013, the outstanding balance related to this contract was R$174.8 million. In December 2011, the Company drew down, from the credit line contracted in November 2011, R$353.4 million to finance projects for modernizing industrial plants and in the areas of health, safety and the environment relative to fiscal year 2011. Of the total amount of the contract, R$53.6 million is remunerated by the variation in the U.S. dollar against the Brazilian real plus 6.01% p.a. and the remainder is remunerated by the Long-Term Interest Rate (TJLP) plus 2.05% to 3.45% p.a. The total term of the contract is 6 years, with a grace period of 1 year and the last installment due in January 2018. In August 2012, the Company drew down, from the credit line contracted in November 2011, R$680 million to finance projects for modernizing industrial plants and in the areas of health, safety and the environment relative to fiscal year 2012. Of the amount, R$92.7 million is remunerated by the variation in the U.S. dollar against the Brazilian real plus 5.98% p.a., R$112.7 million by 5.5% p.a. and the remainder by the Long-Term Interest Rate (TJLP) + 0% to 3.42% p.a. The total term of the contract is 6 years, with a grace period of 1 year and the last installment due in October 2018. In September 2013, the Company drew down from the credit line contracted in November 2011, R$789 million to finance projects to modernize industrial plants and in the areas of health, environment and safety relative to fiscal year 2013. Of the total contract, R$110 million is remunerated by interest corresponding to the cumulative variation in the average daily rates of financing calculated by the SELIC Rate ( Taxa Referencial do Sistema Especial de Liquidação e Custódia ) and disclosed by the Central Bank of Brazil, plus 2.58% p.a.; R$212.7 million is remunerated by interest of 3.5% p.a.; and the remaining amount is remunerated by interest corresponding to the long-term interest rate (TJLP), plus 0% to 3.58% p.a. The total term of the contract is 6 years, with a grace period of 1 year and the last installment due in January 2019. In November 2013, the Company drew down from the credit line contracted in November 2011, R$74.2 million to finance Research and Development (R&D) projects relative to fiscal year 2013. The contract is remunerated at the rate of 3.5% p.a., and the total term of the contract is 6 years, with a grace period of 1 year and the last installment due in November 2019. As of December 31, 2013, the outstanding balance related to these contracts under the outstanding credit limit in November 2011 is R$1.45 billion. In September 2012, the Company prepaid three financing contracts with the BNDES in the aggregate amount of R$400 million. Of these, one was a contract entered into in December 2006 with principal of R$566.2 million that was used to finance the construction of a new polypropylene plant in Paulínia, São Paulo, while the other two contracts were entered into in October 2006 between the BNDES and the then Petroquímica União - QQ in the amounts of R$295 million and R$50.2 million. In December 2013, the Company prepaid four financing contracts with the BNDES in the aggregate amount of R$160 million. Among them, the outstanding balances of two contracts to open a credit line entered into in: (i) September 2006 between the BNDES and COPESUL (Companhia Petroquímica do Sul); and (ii) in June 2007 between the BNDES and the Company. One contract entered into in May 2008 between BNDES and Fasciatus Participações S.A. (currently Braskem Qpar S.A.) and another contract entered into in June 2006 between the BNDES and Polietilenos União S.A. (currently Braskem Qpar S.A.). Credit facilities with FINEP In August 2010, the Company was extended a credit line under the Inova Brasil program of FINEP, which is the research and project finance mechanism of the Ministry of Science and Technology. The funds were used to finance Braskem’s technology program between 2008 and 2010, which included various research projects involving products based on plastic resins. The value of the contract is R$111.1 million, with R$100.0 million in financing made available through FINEP and the Company providing R$11.1 million in matching funds. The line has a cost of 4.5% p.a., term of 8.3 years (100 months) and grace period of 1.6 years (20 months), with the last payment of principal due in January 2019. This line is secured by a bank guarantee. As of December 2013, the principal outstanding related to this contract was R$71.1 million. In July 2013, the Company entered into a financing contract with the Research and Project Finance Mechanism - FINEP through the BNDES-FINEP Joint Plan to Support Industrial Technological Innovation in the Sugar & Ethanol and Sugar & Chemicals Sectors (PAISS). The amount of the contract is R$208.7 million, with R$185.8 million in financing made available through FINEP and the Company providing R$22.9 million in matching funds. The line has a cost of 3.5% p.a. The financing has final maturity in 121 months and a grace period of 36 months. The final payment is due in August 2023. This line is secured by a bank guarantee. As of December 2013, the principal outstanding related to this contract was R$7.4 million. Credit Facilities with BNB In December 2010, the Company contracted a secured credit line from Banco do Nordeste do Brasil (BNB) with principal of R$200 million to finance the construction of the New PVC Plant in the state of Alagoas. The loans extended under the contract are secured by a mortgage on the PVC plant located at the Chlor-Chemical Complex in Marechal Deodoro. The loans are remunerated by interest corresponding to 8.50% of the CDI rate per annum, to be paid quarterly based on the prior period up to December 2013, and thereafter on a monthly basis based on the prior period up to December 2022. In March 2013, the Company contracted a secured credit line from Banco do Nordeste do Brasil (BNB) with principal of R$63 million to finance the construction of the New PVC Plant in the state of Alagoas. The loans related to this contract are secured by a bank guarantee. The loans are remunerated by interest of 3.53% per annum, to be paid quarterly based on the prior period up to March 2015, and thereafter on a monthly basis, based on the prior period, up to March 2023. Other Credit Facilities In December 2012, the Company contracted a credit line from Nippon Export and Investment Insurance (NEXI) in the amount of US$200 million with maturity in November 2022. The funds were disbursed in the first quarter of 2013 and the semiannual interest payments were composed of currency variation + LIBOR + 1.1% p.a. (ii) other long term relationship with financial institutions With the exception of the relationships arising from the loan and financing contracts, for which the more relevant items are described above, the Company does not maintain any other long-term relationships with financial institutions. (iii) degree of subordination of the debt For the purposes of ordering the credit classifications, the Company’s debt is not secured by guarantees, with the exception of the debt contracted from the BNDES and BNB, which is secured by security interest. From the contractual standpoint, there is no subordination of debt, with the payment of each debt following the payment schedule established for each contractual instrument, independent of the payment of the other debts. (iv) restrictions imposed on the Company The Company settled all borrowing agreements that established limits on certain indicators related to the capacity to contract debt and pay interest. (g) Comments on the limits of existing financing lines All the credit lines contracted by the Company have been fully drawn down, with the exception of the following contracts: · In November 2011, the Company contracted a R$2.46 billion credit line with the BNDES to finance projects related to the modernization of industrial plants, productivity increases, innovations, and health, safety and the environment, of which R$1 billion is still available. (h) Comments on any significant changes in each item of the financial statements The most significant changes were in the consolidated financial statements, in the following items: Consolidated Assets (in R$ '000) (in R$ '000) Current Recoverable taxes 2,237,213 1,476,211 Other accounts receivable 240,218 818,434 Non-current Property, Plant and Equipment 25,413,548 21,176,785 Liabilities Non-current Project finance 4,705,661 - Shareholders’ Equity Other comprehensive income (1,092,691) 337,411 Income statement for the fiscal year Financial result Financial expenses (2,549,111) (3,926,209) Assets Recoverable taxes In 2013, the variation in the balance of this item was mainly due to the following factors: · R$541,904 related to Value Added Tax (IVA) levied on purchases of machinery and equipment for the Ethylene XXI project that is currently being implemented in Mexico by the subsidiary Braskem Idesa. These credits will be reimbursed in cash by the local government after validating the credits in accordance with the country’s established tax procedures. Other accounts receivable The decrease is due to the receipt of the amount from the divestment of Cetrel and Braskem Distribuidora in December 2012 (R$652,100, included in the balance of this item on December 31, 2012). Liabilities Project Finance This liability corresponds to the financing obtained by the subsidiary Braskem Idesa for the construction of the Ethylene XXI Project in Mexico. Shareholders’ Equity Other comprehensive income The main effect in the fiscal year is related to the designation as hedge accounting of the operation through which financial liabilities in foreign currency were used as cash flow hedge instruments originating from future exports, which resulted in the amount of: (i) R$2,303,540 related to exchange variation recorded under shareholders’ equity; and (ii) R$783,204 related to income tax and social contribution. The net effect of the operation in 2013 was R$1,520,336. Financial result Financial expenses The main factor reducing financial expenses was the designation as hedge accounting, as mentioned in the previous item. 10.2 Officers’ comments on the Company’s results (a) Comments on the results of the issuer’s transactions The Company generates its revenue mainly from the production and sale of products in the basic petrochemical, polyolefins and vinyls (PVC, caustic soda and EDC) segments and from chemical distribution. The Company’s operational strategy is based on the optimized use of its assets by means of the maintenance of high rates of capacity use in all industrial units managed thereby, prioritizing the commercialization of products of a greater added value in more profitable markets and segments. As a result of such effort, the Company has been presenting high levels of operational trustworthiness with less volatility in the rates of use of the capacity of its industrial units. In the last 3 fiscal years, the main factors that materially affected the Company’s operational results were the following: (i) variation in the prices of the main input (especially naphtha) and products, mainly in the international market, (ii) variations in the volume of sales in the domestic and international market (resulting in great part from variations in the supply X demand ratio), (iii) exchange variation, inflation, fluctuations of the interest rates and (iv) any changes in the tax laws. (v) increase in the efficiency of the production process, (vi) need for programmed stoppages for maintenance in its basic petrochemicals units, (vii) worsening of the international financial crisis, which impacted both the global petrochemical industry as well as Brazil’s industrial sector. In yet another challenging year, the global economy showed signs of recovery, as reflected by the better performance of the U.S. economy and indications that the euro zone had begun to emerge from crisis. Meanwhile, China's economy grew in line with market expectations, with the country's GDP expanding 7.7% in 2013. This scenario helped support a recovery in the profitability of the world petrochemical industry, with spreads for thermoplastic resins and key basic petrochemicals expanding 28% and 12%, respectively. In Brazil, GDP growth once again fell short of expectations and is expected to remain at around 2% in 2013. However, the good performance of certain sectors, such as food, infrastructure, automotive and agribusiness, as well as the restocking trend in the chain, positively influenced apparent consumption of thermoplastic resins, which grew 8% in relation to 2012. The country's chemical and petrochemical industries enjoyed an important achievement in 2013. The Brazilian government, in response to one of the proposals prepared by the Chemical Industry Competitiveness Council, approved cuts in the PIS and COFINS tax rates on raw material purchases by first and second generation producers, which serve various sectors of the economy. In this context, Braskem recorded solid results in 2013. Gross revenue was R$48 billion and net revenue was R$41 billion, representing growth of 11% and 13%, respectively, in relation to 2012, with these figures reflecting the depreciation in the Brazilian real and the recovery in petrochemical prices at the global level. EBITDA reached R$4.8 billion, increasing 22% on the prior year. The main factors contributing to this performance were (i) the better sales mix of thermoplastic resins; (ii) the higher contribution margin, which was positively influenced by the recovery in resin and basic petrochemical spreads in export markets and by the tax relief on raw material purchases explained earlier; and (iii) the depreciation in the Brazilian real. Net income amounted to R$507 million, reflecting the better operating performance in the period and the adoption, as of May, of hedge accounting, which better translates the effects of exchange variation on the Company’s debt and profit or loss. Note that due to the decision to maintain the investments in Quantiq, which is responsible for the distribution of chemical products, Braskem’s consolidated result reflects the restatement and consolidation of its result in the financial statements for 2012 and 2013. Despite uncertainties regarding the global economic recovery, Braskem invested R$2.7 billion in 2013, of which 50% was allocated to the maintenance and improvement of assets and 40% to the construction of the integrated petrochemical complex in Mexico, which plays an important role in the Company’s strategy to diversify and secure competitive feedstock sources. Developed through a joint venture with Mexican group Idesa, the project in Mexico, which will consist of a gas-based cracker and three polyethylene plants with total production capacity of 1.05 million tons, continued to advance, with its physical completion reaching 58% by the end of 2013. The project's startup is scheduled for 2015. In December, Braskem signed an agreement with Belgium-based Solvay for the acquisition of a controlling interest in Solvay Indupa, which has four plants producing PVC and caustic soda in Brazil and Argentina. With the acquisition, which is still subject to approval by both countries’ regulatory agencies, Braskem expands its annual PVC production capacity in Brazil by 42% to 1,010 kton and its regional PVC production capacity to 1,250 kton, effectively strengthening its international industrial footprint and becoming the fourth largest PVC producer in the Americas. In the case of caustic soda, Braskem's annual production capacity will increase to 890 kton, for growth of over 60%. The officer’s comments on the outlook for the Company’s operations are reported below: The stronger economic growth in developed countries led the International Monetary Fund (IMF) to revise upward to 3.7% its forecast for world GDP growth in 2014. The United States and the euro zone are expected to maintain their recovery path, while the Chinese economy, despite its slower growth pace than in previous years, should still grow at a rate in excess of 7%. The risk in this scenario continues to be associated with the weak financial system of certain countries, originating from the higher indebtedness level, and its impact on the recovery in mature markets and on growth in developing countries. In the case of Brazil, the GDP growth forecast for this year was revised downwards to 2.3%. The main factors are expectations of weaker domestic consumer spending due to scarcer credit and lower consumer confidence. However, the federal government is pursuing economic stimulus measures and, with the expiration of certain stimulus programs implemented in 2012-13, it launched, in October 2013, the “My Home Improved” program that provides credit to consumers for purchasing home electronics and appliances and furniture. For the petrochemical industry, geopolitical issues in Iran, Syria and Libya should continue to impact the supply and price of oil. The growth in U.S. production following the advances made in technological processes for extracting oil will also be an important factor in this dynamic. Naphtha, the main feedstock used by the petrochemical industry, should continue to follow this volatility. However, the improvement in the world economy is expected to have a positive impact on demand and on the recovery in industry profitability. In this scenario, Braskem’s strategy remains centered on strengthening its business by: (i) increasing the competitiveness of its feedstock matrix by reducing its cost and diversifying the mix; (ii) continuously strengthening its relationship with Clients; (iii) supporting the creation of an industrial policy targeting the development of Brazil’s petrochemical and plastics chain; (iv) pursuing operational efficiency by maintaining high capacity utilization rates; (v) continuing to make progress on the construction of the greenfield project in Mexico known as Ethylene XXI; (v) pursuing opportunities in Brazil through industrialization of gas from the pre-salt layer, and in the U.S. petrochemical market based on the competitive advantages of shale gas; and (vii) maintaining the company’s financial health and cost discipline. On the operational front, two maintenance shutdowns have been scheduled in the Rio Grande do Sul and São Paulo crackers for March and September, respectively. Production planning for the year should partially offset the months of these maintenance shutdowns, with capacity utilization at Braskem’s crackers expected to remain at around 90%. (b) Comments on changes in revenues due to modification of prices, exchange rates, inflation, variations of volume and introduction of new products and services As the prices of the Company’s main products are based on international references in dollar, the Company’s prices vary due to changes in these international references, as well as changes in the exchange rate. Therefore, the impacts of prices and exchange rates shall be jointly analyzed. To analyze the changes in volumes, the Company’s officers separated the information between thermoplastic resins and basic petrochemicals, in order to better understand the behavior of each segment. Braskem recorded consolidated gross revenue in 2013 of R$48 billion, up 11% from 2012. In U.S. dollar, revenue came to US$22 billion, similar to the amount in 2012. Similarly, the Company’s consolidated net revenue was R$41 billion, representing growth of 13% from the net revenue of R$36 billion registered in 2012, explained by (i) the increased sales of resins in the domestic market; (ii) the average appreciation of the U.S. dollar in the period of 10%. In U.S. dollar, net revenue was US$19 billion, up 3% from the prior year. Export revenue in 2013 amounted to US$8.1 billion, up 2% from 2012. The increase in basic petrochemicals sales and the recovery in prices at the global level offset the lower resale and resin volumes. Thermoplastic Resins Performance In 2013, Brazil's thermoplastic resin market grew by 8% on the previous year to reach 5.4 million tons. Demand benefitted from the restocking trend in the chain during the first half of the year and the good performance of various sectors of the economy, such as agribusiness, automotive and infrastructure. In line with its growth strategy and commitment to the domestic market, Braskem’s sales amounted to 3.7 million tons, or 6% more than in 2012. The Company’s market share was 68%. Polyolefins Domestic demand for polyolefins (PE and PP) was 4.1 million tons, increasing 7% on 2012, driven by: (i) the retail, automotive, food, construction and agricultural sectors; and (ii) the opportunistic entry of a higher volume of imported materials. Meanwhile, Braskem’s sales grew by 5% to 3.0 million tons, with its market share in the year at 74%. Responding to the stronger domestic demand, exports decreased by 15%. Performance (tons) Change (%) POLYOLEFINS (A) (B) (A)/(B) Sales - Domestic Market PE's 1,765,661 1,668,171 6 PP 1,268,926 1,233,338 3 Total Domestic Market 3,034,587 2,901,509 5 Sales - International Market PE's 778,052 861,834 PP 311,899 415,494 Total Exports 1,089,951 1,277,328 Total Sales PE's 2,543,713 2,530,005 1 PP 1,580,825 1,648,832 Total Sales 4,124,538 4,178,837 Production PE's 2,580,290 2,539,476 2 PP 1,627,141 1,646,619 Total Production 4,207,431 4,186,095 1 Vinyls In 2013, Brazilian PVC demand came to approximately 1.3 million tons, increasing 12% on the previous year, driven by the performance of the construction sector and the restocking trend. Due to the higher production volume (new plant in Alagoas), Braskem’s sales followed this trend to reach 637 kton, ending the year with 50% market share. Caustic soda sales were 469 kton, virtually in line with 2012. The lower production volume, which was affected by scheduled and unscheduled maintenance shutdowns, was offset by imports of products to take advantage of opportunities in the domestic market. Performance (tons) Change (%) VINYLS (A) (B) (A)/(B) Sales - Domestic Market PVC 636,507 560,924 13 Caustic Soda 468,765 464,052 1 Production PVC 582,579 497,366 17 Caustic Soda 437,334 450,589 Basic Petrochemicals Performance This year, with the petrochemical complexes recording average utilization rates of 90%, Braskem posted record-high ethylene production of 3.4 million tons. The impacts from the scheduled maintenance shutdown on one of the cracker lines at Camaçari and the interruption in production caused by power outages in August were offset by the high utilization rates recorded in the first half of the year. Ethylene and propylene sales amounted to 924 kton, in line with 2012. Butadiene sales increased 7%, reflecting the startup, in June 2012, of the 100-kton capacity-expansion project. BTX sales, on the other hand, fell 2%, due to the reduction in production volumes between the periods. Performance (tons) Change (%) BASIC PETROCHEMICALS (A) (B) (A)/(B) Production Ethylene 3,372,825 3,329,758 1 Propylene 1,505,595 1,472,488 2 Butadiene 389,854 355,703 10 BTX* 1,217,831 1,246,517 BTX* - Benzene, Toluene, Orthoxylene and Paraxylene Performance (tons) Change (%) BASIC PETROCHEMICALS (A) (B) (A)/(B) Total Sales Ethylene/Propylene 924,435 934,640 Butadiene 381,764 357,001 7 BTX* 1,036,147 1,059,479 BTX* - Benzene, Toluene, Orthoxylene and Paraxylene International Business Performance The gradual improvement in the economic environment in the United States and euro zone had positive impacts on the International Business unit (i.e., the operations in the United States and Europe), which recorded PP sales volume of 1.8 million tons in the year, up 3% on 2012. Another highlight was the average utilization rate of 91% recorded in 2013, or 2 p.p. higher than in the previous year, which is explained by continuous improvement in the operational management of assets and the better international scenario. As a result, PP production volume reached 1,786 kton, which is the best result since 2011. Performance (tons) Change (%) UNITED STATES AND EUROPE (A) (B) (A)/(B) Sales PP 1,790,693 1,744,104 3 Production PP 1,785,938 1,756,732 2 (c) Comments on the impact of inflation, variation in prices of the main inputs and products, foreign exchange and interest rate on the issuer’s operating result and financial result Similarly to the sales price of the main products, the naphtha’s acquisition cost, main input of the Company’s products, is also based on the international reference in dollar, and the price of this input is subject to the variation of international reference and variations in exchange rate. In 2013, Braskem's cost of goods sold (COGS) was R$36 billion, increasing 10% from 2012, primarily reflecting (i) the higher volume of resin and basic petrochemical sales; and (ii) the 10% U.S. dollar appreciation between the periods, which generated a negative impact of R$2.9 billion. The higher costs were partially offset by the lower naphtha price in the international market and by the lower PIS and COFINS tax rates on raw material purchases that began to impact our profit and loss in mid-May. Braskem acquires around 70% of its naphtha feedstock from Petrobras, with the remainder imported directly from suppliers in North African countries, Argentina, Mexico and Venezuela. In 2013, the average price of ARA naphtha, the direct price reference for naphtha imports, was US$903/t, down 4% from the average price in 2012. Regarding the average gas price, the Mont Belvieu price reference for ethane fell 35% from 2012 to US$ 26 cts/gal (US$193/t), reflecting the product's higher supply in the U.S. market. Meanwhile, for propane, the Mont Belvieu price reference ended 2013 at US$ 100 cts/gal (US$523/t), or stable compared to the previous year. In the case of propylene, the USG price reference averaged US$1,515/t in 2013, up 14%, influenced by the higher number of shutdowns in the period. In 2013, Selling, General and Administrative expenses came to R$2.2 billion, virtually in line with 2012, reflecting Braskem’s efforts to manage its costs. Selling Expenses came to R$1.0 billion, nearly 1.0% higher than in 2012, influenced by the sales mix. Meanwhile, General and Administrative Expenses were R$1.2 billion, or 1.4% higher than in 2012. In 2013, Braskem’s consolidated EBITDA was R$4.8 billion, up 22% from 2011, with EBITDA margin excluding naphtha resales of 12.3%. In U.S. dollar terms, EBITDA increased 11% to US$2.2 billion. The main factors contributing to this performance were: (i) the higher volume of basic petrochemicals and the better sales mix of thermoplastic resins; (ii) the recovery in thermoplastic resin and basic petrochemical spreads in the international market, which increased 28% and 12%, respectively; (iii) the reduction in PIS and COFINS tax rates for raw material purchases, as mentioned earlier. These factors offset the recognition of the nonrecurring expense of R$49 million related to the recognition of a labor claim involving the payment of overtime in the industrial operations, which impacted the 4Q13 result. Excluding the nonrecurring effects in 2012 and 2013, Braskem’s EBITDA in 2013 grew 57% in Brazilian real and 43% in U.S. dollar. In 2013, the net financial result was an expense of R$1,776 million, compared to the expense of R$3,394 million in the prior year. Since Braskem holds net exposure to the U.S. dollar (more dollar-pegged liabilities than dollar-pegged assets), any shift in the exchange rate has an impact on the accounting financial result. On December 31, 2013, this exposure was composed: (i) in the operations, by 63% of suppliers, which was partially offset by 70% of accounts receivable; and (ii) in the capital structure, by 75% of net debt. Since the Company’s operating cash flow is heavily linked to the U.S. dollar, the Company believes that maintaining this level of net exposure to the dollar in liabilities acts as a natural hedge, which is in compliance with its Financial Management Policy. Practically 100% of the Company’s revenue is directly or indirectly pegged to the variation in the U.S. dollar exchange rate, and approximately 80% of its costs are also pegged to this currency. Since Braskem regularly exports part of its production and aiming to better reflect exchange variation in its result, the Company designated, as of May 1, 2013, part of its dollar-denominated liabilities as hedge for its future exports, in compliance with accounting standards IAS 39 and CPC 38. As a result, the exchange variation from these liabilities, which amount to US$6,757 million, is temporarily recorded under shareholders’ equity and transferred to the profit or loss only when such exports occur, which enables the simultaneous recognition of the currency’s impact on both liabilities and exports. In 2013, the effect from the 15% appreciation in the U.S. dollar on the net exposure of liabilities not designated as hedge accounting generated a positive impact on the financial result of R$255 million. It is important to mention that in both cases this effect has no immediate impact on the Company’s cash position, since the amount represents currency translation accounting impacts, especially on Braskem’s debt, with any expenditure occurring only upon the maturity of the debt, which has an average term of 15.5 years (up from 14.8 years). The portion of debt denominated in U.S. dollar has an average term of 20.7 years. If hedge accounting had not been adopted, exchange variation would have generated a negative impact on the net financial result of R$2.0 billion and Braskem would have recorded a net loss of R$1.0 billion in 2013. Excluding the effects from exchange and monetary variation, the net financial result in 2013 was an expense of R$1,755 million, increasing R$274 million from the prior year, which is mainly explained by: (i) the increase in interest expenses, reflecting the hike in the Selic basic interest rate, which is the main indexer for BRL-denominated debt; (ii) the restatement of lawsuits related to participation in the Special Installment Program (PEP) of the state of São Paulo; and (iii) the application of the accounting rule for adjustment to present value due to the change in the payment term for raw materials acquired in the domestic market to 90 days as of 2Q12. In 2013, Braskem recorded net income of R$507 million, which benefitted from the improvement in its operating performance. As mentioned above, to better reflect the effects of exchange variation on the profit and loss, Braskem adopted hedge accounting as of May 1. If the Company had not adopted this practice, it would have registered a net loss of R$1.0 billion. 10.3 Officer’s comments on the material effects that certain events have caused or are expected to cause on the Company’s financial statements and its results (a) Comments on the material effects that the introduction or disposal of operating segments have caused or may cause on the Company’s financial statements and its results. In 2013, the Company did not introduce or dispose of any operating segment that has caused or is expected to cause material effects on its financial statements and results. As a result of the decision to maintain the investments in chemical distribution, which are formed by the assets related to Quantiq, Braskem’s consolidated results reflect the consolidation of its result in 2013 and the restatement of the quarterly and annual financial statements for 2012. (b) Comments on the material effects that the constitution, acquisition or disposal of equity interest have caused or may cause on the Company’s financial statements and its results • Regarding the acquisition of the PP assets from Dow Chemical in 2011, Braskem identified synergies of US$27.5 million in annual and recurring EBITDA, which should be fully captured by 2014. Up to 2013, gains worth US$25 million were captured as EBITDA. (c) Comments on the material effects that unusual events or transactions caused or may cause to the Company’s financial statements and its results In 2012, the following non-recurring transactions impacted Braskem’s financial statements: • Gain from damages received under the supply agreement between Sunoco and Braskem America in the amount of R$235,962; • gain from the reduction in the balance of the tax renegotiation program under Law 11,941/09 amounting to R$80,496; • gain from the sale of rail cars by the subsidiary Braskem America amounting to R$106,979. In 2013, there was no material nonrecurring operation impacting the financial statements. 10.4 Officer’s comments on accounting issues (a) Comments on relevant changes in accounting practices There were no significant changes in the accounting practices used adopted in 2013 in relation to 2012. (b) Comments on the relevant effects of the changes in accounting practices There were no significant changes in the accounting practices used adopted in 2013 in relation to 2012. (c) Comments on qualifications and emphasis in the auditor’s opinion. Qualified opinion: There were no qualifications in the report of the independent auditors for the fiscal years 2013, 2012 and 2011. Emphasis of matter: 2013, 2012 and 2011 The emphasis of matter paragraph in the report of the independent auditors for the fiscal years 2013, 2012 and 2011 refers to the individual financial statements prepared in accordance with the accounting practices adopted in Brazil. In the case of Braskem S.A. regarding the separate financial statements, these practices differ from the IFRS with regard to the assessment of investments in subsidiaries, jointly-controlled subsidiaries and associates. In the financial statements, these investments are assessed by the equity method, whereas under IFRS this valuation is made using the cost or fair value method. 10.5 Identification and comments on critical accounting policies adopted by the Company, specially exploring accounting estimates made by the administration with respect to uncertain and material matters for the description of the financial situation and of the results, which require subjective and complex judgments, such as: provisions, contingencies, revenue acknowledgement, tax credits, long term assets, useful life of non-current assets, pension plans, conversion adjustments in foreign currency, environmental recovery costs, criteria for testing assets recovery and financial instruments. Critical estimates and judgments Estimates and judgments are continually reassessed and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual results can differ from planned results due to differences in the variables, assumptions or conditions used in making estimates 1) Deferred income tax and social contribution The Company keeps a permanent record of deferred income tax and social contribution on the following bases: (i) tax losses and social contribution tax loss carryforwards; (ii) temporarily non-taxable and nondeductible income and expenses, respectively; (iii) tax credits and expenses that will be reflected in the books in subsequent periods; and (iv) asset and liability amounts arising from business combinations that will be treated as income or expenses in the future and that will not affect the calculation of income tax and social contribution. The recognition and the amount of deferred taxes assets depend on the generation of future taxable income, which requires the use of an estimate related to the Company’s future performance. These estimates are included in the Business Plan, which is approved by the Board of Directors. This plan is prepared by the Executive Board using as main variables the price of the products manufactured by the Company, price of naphtha, expected market growth, Gross Domestic Product (“GDP”), exchange variation, interest rate, inflation rate and fluctuations in the supply and demand of inputs and finished products are obtained from expert external consultants, historical performance and results of the Company and its capacity to generate taxable income, improvement in the utilization rates of the Company's plants based on market growth and internal programs focused on operational efficiency, specific incentives from the Brazilian government for the petrochemical sector in Brazil. The Company annually reviews the projection of taxable income. If this projection shows that the taxable income will not be sufficient to absorb the deferred tax, the corresponding portion of the asset that cannot be recovered is written off. 2) Fair value of derivative and non-derivative financial instruments The Company evaluates the derivative financial instruments at their fair value and the main sources of information are the stock exchanges, commodities and futures markets, disclosures of the Central Bank of Brazil and quotation services like Bloomberg and Reuters. Nevertheless the high volatility of the foreign exchange and interest rate markets in Brazil caused, in certain periods, significant changes in future rates and interest rates over short periods of time, leading to significant changes in the market value of swaps and other financial instruments. The fair values recognized in its financial statements may not necessarily represent the amount of cash that the Company would receive or pay upon the settlement of the transactions. The fair values of non-derivative, quoted financial instruments are based on current bid prices. If the market for a financial asset and for unlisted securities is not active, the Company establishes fair value by using valuation techniques. These include the use of recent arm’s length transactions, reference to other instruments that are substantially the same, discounted cash flow analysis, and option pricing models that make maximum use of market inputs and rely as little as possible on information provided by the Company’s Management. 3) Useful life of assets The Company recognizes the depreciation and depletion of its long-lived assets based on their useful life estimated by independent appraisers and approved by the Company’s technicians taking into consideration the experience of these professionals in the management of Braskem’s plants. The useful lives initially established by independent appraisers are reviewed at the end of every year by the Company’s technicians in order to check whether they need to be changed. In December 2013, this analysis concluded that the useful lives applied in 2013 should be maintained in 2014. The main factors that are taken into consideration in the definition of the useful life of the assets that compose the Company’s industrial plants are the information of manufacturers of machinery and equipment, volume of the plants’ operations, quality of preventive and corrective maintenance and the prospects of technological obsolescence of assets. The Company’s management also decided that (i) depreciation should cover all assets value because when the equipment and installations are no longer operational, they are sold by amounts that are absolutely immaterial; and (ii) land is not depreciated because it has an indefinite useful life. 4) Impairment test for tangible and intangible assets (a) Tangible and intangible assets with defined useful lives On the balance sheet date, the Company makes an analysis to determine if there is evidence that the amount of long-lived tangible assets and intangible assets with defined useful lives will not be recoverable. This analysis is based on the business plan prepared and approved annually by the Management of the Company (Note 3.1). For this test, the Company uses the cash flow that is prepared based on the Business Plan. The assets are allocated to the CGUs as follows: Basic petrochemicals operating segment: · CGU UNIB Bahia: represented by assets of the basic petrochemicals plants located in the state of Bahia; · CGU UNIB South: represented by assets of the basic petrochemicals plants located in the state of Rio Grande do Sul; · CGU UNIB Southeast: represented by assets of the basic petrochemicals plants located in the states of Rio de Janeiro and São Paulo; Polyolefins operating segment: · CGU Polyethylene: represented by assets of the PE plants located in Brazil; · CGU Polypropylene: represented by assets of the PP plants located in Brazil; · CGU Renewables: represented by the Green PE plant located in Brazil; Vinyls operating segment: · CGU Vinyls: represented by assets of PVC plants and chloride soda located in Brazil; International businesses operating segment: · CGU Polypropylene USA: represented by assets of PP plants located in the United States; · CGU Polypropylene Germany: represented by assets of PP plants located in Germany; Chemical Distribution operating segment: · represented by assets of the subsidiaries Quantiq and IQAG. 5) Provisions and contingent liabilities The contingent liabilities and provisions that exist at the Company are mainly related to discussions in the judicial and administrative spheres arising from primarily labor, pension, civil and tax lawsuits and administrative procedures. Braskem’s Management, based on the opinion of its external legal advisors, classifies these proceedings in terms of probability of loss as follows: Probable loss – these are proceedings for which there is a higher probability of loss than of a favorable outcome, that is, the probability of loss exceeds 50%. For these proceedings, the Company recognizes a provision that is determined as follows: (i) labor claims – the amount of the provision corresponds to the amount to be disbursed as estimated by the Company’s legal counsels; (ii) tax claims - the amount of the provision corresponds to the value of the matter plus charges corresponding to the variation in the Selic rate; and (iii) other claims – the amount of the provision corresponds to the value of the matter. Possible loss – these are proceedings for which the possibility of loss is greater than remote. The loss may occur, however, the elements available are not sufficient or clear to allow for a conclusion on whether the trend is for a loss or a gain. In percentage terms, the probability of loss is between 25% and 50%. In business combination transactions, the Company records the fair value of the claims based on the assessment of loss. The amount of the provision corresponds to the value of the matter, plus charges corresponding to the variation in the Selic rate, multiplied by the probability of loss. Remote loss – these are proceedings for which the risk of loss is small. In percentage terms, this probability is lower than 25%. For these proceedings, the Company does not recognize a provision nor does it disclose them in a note to the financial statements. The Company’s management believes that the estimates related to the outcome of the proceedings and the possibility of future disbursement may change in view of the following: (i) higher courts may decide in a similar case involving another company, adopting a final interpretation of the matter and, consequently, advancing the termination of the of a proceeding involving the Company, without any disbursement or without implying the need of any financial settlement of the proceeding; and (ii) programs encouraging the payment of the debts implemented in Brazil at the Federal and State levels, in favorable conditions that may lead to a disbursement that is lower than the one that is recognized in the provision or lower than the value of the matter. 10.6 – Internal controls related to the preparation of financial statements – Level of efficiency and deficiencies and recommendations in the auditor’s report. (a) Comments on the efficiency of internal controls indicating any imperfections and the corrective measures taken. The Management of the Company, including the Chief Executive Officer (CEO) and the Chief Financial Officer (CFO), is responsible for establishing and maintaining adequate internal controls related to the financial statements, as defined in the article 13a-15 (f) of the Exchange Act of the United States of America (“Exchange Act”). The internal controls of a company related to the financial statements are processes developed to provide reasonable comfort regarding the reliability and preparation of the financial statements for disclosure purposes, according to the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The internal controls of the Company over its financial statements include the policies and procedures that (i) are related to the maintenance of the records that, in reasonable detail, reflect precisely and adequately the transactions and destination of the assets of the Company, (ii) provide reasonable comfort that the transactions are recorded as necessary to enable the adequate disclosure of the financial statements in accordance with IFRS, and that the receipts and payments of the Company are made solely in accordance with the permissions given by the Management and Directors of the Company, and (iii) provide reasonable comfort regarding timely prevention or detection of the unauthorized acquisition, use or destination of the assets of the Company, which could have a relevant effect on the financial statements. Due to their inherent limitations, internal controls over financial statements may neither prevent nor detect errors. Similarly, projections of an assessment of the efficiency of the internal control for future periods are subject to the risk that these controls may became inadequate due to changes in the conditions, or that the level of adherence to the policies and procedures will deteriorate. The Management of the Company assessed the effectiveness of the internal controls of the Company over the financial statements in December 31, 2013, according to the criteria established in the rule Internal Control – Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission, and, based on these criteria, the Management of the Company concluded that, as of December 31, 2013, the internal controls of the Company over the financial statements were effective. (b) Comments on deficiencies and recommendations regarding internal controls contained in the report of the independent auditors. No deficiencies or recommendations regarding the internal controls of the Company were identified in the report of the independent auditor. 10.7 Officer’s comments on any public offering of securities In fiscal years 2013, 2012 and 2011, the Company did not carry out any offers for the public distribution of securities. 10.8 Important items not stated in the Company’s financial statements (off-balance-sheet items) There are no relevant items that are not reflected in the financial statements of the Company. 10.9 Information regarding items not stated in the financial statements indicated in item 10.8 As indicated in item 10.8 in this Form, there are no relevant items that are not reflected in the financial statements of the Company. 10.10 Major elements in the Company’s business plan (a) Elements in the Company’s business plan related to investments and divestitures forecast and underway Investment and divestment decisions taken by the Company are based on prioritizing projects that not only provide returns above their cost of capital, but that also generate high paybacks and are aligned with the business strategy of the Company. For 2014, total investment is estimated at R$2.7 billion, of which (i) 25% will be allocated to building the new petrochemical complex in Mexico; and (ii) 60% allocated to the maintenance, improving asset productivity and reliability, which includes the scheduled maintenance shutdowns at the Rio Grande do Sul and São Paulo crackers. The remainder will be allocated to other ongoing projects, such as the conversion of one of the polyethylene production lines in Bahia to increase its capacity to produce metallocene-based LLDPE; the studies related to COMPERJ and to the production, in Camaçari, Bahia, of styrenics specialties and copolymers of acrylonitrile butadiene styrene (ABS) and styrene-acrylonitrile (SAN); and conclusion of construction on the pipeline for the future supply of propylene to the acrylics complex in Bahia. Investments Braskem, as part of its medium- and long-term growth plan and in line with its strategy to diversify its energy matrix and increase its competitiveness by gaining access to feedstocks at competitive conditions, installed certain projects, which include: § Mexico Project Aligned with the strategy of expanding internationally and gaining access to competitive feedstocks, the integrated project in Mexico, in which Braskem and IDESA hold interests of 75% and 25%, respectively continue to advance, reaching physical completion of 58% at the end of 2013. Located in the Mexican state of Veracruz at the southern end of the Gulf of Mexico, the Ethylene XXI Project involves the production of around 750 kton of high-density polyethylene and 300 kton of low-density polyethylene using ethane as feedstock, and is based on an ethane supply agreement with PEMEX-Gás for delivery of 66,000 barrels/day for 20 years based on the Mont Belvieu reference price. Fixed investment is estimated at US$3.2 billion, with total investment (including CAPEX, inflation, contingencies, interest expenses and working capital) projected at around US$4.5 billion. The project is financed under a project finance model (70% debt and 30% equity) in which the debt will be repaid exclusively using the project’s own cash flow and the shareholders contribute a limited amount of capital to provide for any cost overruns (i.e., limited recourse project finance). This financing structure includes guarantees typical to transactions of this type, such as assets, receivables, cash generation and other rights from the project. The project finance structure was concluded in December 2012, with the execution of the main financing agreements in the aggregate amount of US$3.2 billion (70% of the total investment). Seven institutions participated in the debt structure, including two export agencies (Canada and Italy), two multilateral credit agencies (IFC and IADB) and three development banks (Brazil and Mexico). Ten commercial banks also extended financing with security provided by SACE or through B Loans from the International Finance Corporation (IFC) and the Inter-American Development Bank (IADB). In 2013, the subsidiary Braskem-Idesa withdrew two installments of the project finance in the aggregate amount of US$2,031 million. A portion of these funds was used to reimburse the injections advanced by the shareholders, which in the case of Braskem amounted to US$649 million. The Engineering, Procurement and Construction (EPC) phase, which began in January 2012, reached 58% completion at the end of 2013, as already mentioned. The key accomplishments in 2013 were: (i) achievement of 94.2% progress in the engineering detailing; (ii) acquisition of all of the remaining equipment and 75% of materials; (iii) start of electro-mechanical assembly, with the arrival on site of the main pieces of equipment and materials; (iv) expanding the pre-marketing activities for selling products in the local market; and (v) the hiring of some 400 people, including engineers, industrial workers and maintenance technicians, who will be trained and prepared to manage the future industrial operation. The challenges for 2014 include: (i) receiving the remaining materials and equipment to complete the works, such as gas and steam turbines for power generation, pumps, compressors, pressure vessels and transformers; (ii) achieving progress on the electro-mechanical assembly activities; (iii) expanding the number of active clients, with a resulting increase in the volume of resin imports for resale and the structuring of the sales and logistics teams to support the growing pre-marketing demands; and (iv) continuous training of the Team Members who will run the future industrial operation. § Comperj Petrochemical Project An initiative to help structure the industry's future in Brazil, the Rio de Janeiro Petrochemical Complex (COMPERJ) also aims to boost the Company’s competitiveness by using natural gas as feedstock, since its production in Brazil is expected to increase with the country's exploration of its pre-salt oil deposits. The project, which is still in the study phase, aims to meet the growing demand in Brazil, add value to the country’s natural resources and support its industrialization process. § Other projects under development In keeping with its strategy of adding value to cracker streams, in October 2013, Braskem announced the signing of a memorandum of understanding with Styrolution to assess the possibility of forming a joint venture in Brazil. The objective is to analyze the economic feasibility of installing a plant with annual production capacity of 100 kton of styrenics specialties and the copolymers acrylonitrile butadiene styrene (ABS) and styrene acrylonitrile (SAN) to replace imports of these products. Also in Brazil, Braskem has been investing to adapt to the future supply of propylene to the Basf acrylics complex, the supply infrastructure for which is currently under construction at the complex in Camaçari, Bahia. The Company also has projects in less advanced phases in Peru, Bolivia and Venezuela. Sources of financing for investments The Company strives to meet its investments plan, prioritizing credit lines contracted with official agents (including financial institutions of support), both national and international (such as those described in item 10.1(f) of this Form in sub-item “loans with BNDES to support development”), since in general these agents offer more favorable terms for the Company. Investments that cannot be financed by these sources will be financed by (i) cash flow from the Company's operating activities, or by (ii) other sources such as loans and financing (such as those described in all sub-items of item 10.1(f) of this Form). Election of Member of the Fiscal Board (required by article 10 of ICVM No. 481 – items 12.6 to 12.10 of the Reference Form) 12.6 / 8 – Composition and professional experience of management and Fiscal Board Name Age Management body Election date Term of office CPF Profession Elective position Date of investiture Elected by parent Other positions and duties in the issuer CARLOS JOSE FADIGAS DE SOUZA FILHO 44 He is a member of the Executive Office only 08/13/2012 3 YEARS 566.401.705-82 BUSINESS ADMINISTRATOR 10 - Chief Executive Officer 08/13/2012 Yes The officer does not hold other positions or perform other duties in the Company. DECIO FABRICIO ODDONE DA COSTA 53 He is a member of the Executive Office only 08/13/2012 3 YEARS 449.112.110-91 ENGINEER Officer 08/13/2012 Yes The officer does not hold other positions or perform other duties in the Company. EDMUNDO JOSE CORREIA AIRES 55 He is a member of the Executive Office only 08/13/2012 3 YEARS 607.165.097-68 CHEMICAL ENGINEER Officer 08/13/2012 Yes The officer does not hold other positions or perform other duties in the Company. LUCIYEAR NITRINI GUIDOLIN 41 He is a member of the Executive Office only 08/13/2012 3 YEARS 268.477.068-99 PRODUCTION ENGINEER Officer 08/13/2012 Yes The officer does not hold other positions or perform other duties in the Company. GUSTAVO SAMPAIO VALVERDE 39 He is a member of the Executive Office only 12/11/2013 Up to the first Meeting of the Board of Directors, to be held after the 2015 AGM. 881.343.775-72 LAWYER Officer 12/11/2013 Yes The officer does not hold other positions or perform other duties in the Company. MARIO AUGUSTO DA SILVA 37 He is a member of the Executive Office only 06/21/2013 Up to the first Meeting of the Board of Directors, to be held after the 2015 AGM. 925.760.875-15 BUSINESS ADMINISTRATOR 12 - Investor Relations Officer 07/01/2013 Yes The officer does not hold other positions or perform other duties in the Company. MARCELO DE OLIVEIRA CERQUEIRA 48 He is a member of the Executive Office only 10/21/2013 Up to the first Meeting of the Board of Directors, to be held after the 2015 AGM. 509.945.144-68 CHEMICAL ENGINEER 12 - Officer 10/21/2013 Yes The officer does not hold other positions or perform other duties in the Company. JOSE CARLOS CONSENZA 63 He is a member of the Board of Directors only 03/26/2014 2 YEARS 222.066.200-49 CHEMICAL ENGINEER 21 – Vice-Chairman of the Board of Directors 03/26/2014 No The director does not hold other positions or perform other duties in the Company ALFREDO LISBOA RIBEIRO TELLECHEA 57 He is a member of the Board of Directors only 03/26/2014 2 YEARS 296.191.810-34 CIVIL ENGINEER 22 - Board of Directors (Active Member) 03/26/2014 Yes PAULO OLIVEIRA LACERDA DE MELO 61 He is a member of the Board of Directors only 03/26/2014 2 YEARS 069.488.394-87 CIVIL ENGINEER 23 - Board of Directors (Alternate Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company MAURO MOTTA FIGUEIRA 42 He is a member of the Board of Directors only 03/26/2014 2 YEARS 115.134.858-90 PRODUCTION ENGINEER 23 - Board of Directors (Alternate Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company ALMIR GUILHERME BARBASSA 67 He is a member of the Board of Directors only 03/26/2014 2 YEARS 012.113.586-15 ECONOMIST 22 - Board of Directors (Active Member) 03/26/2014 No The director does not hold other positions or perform other duties in the Company ALVARO FERNANDES DA CUNHA FILHO 65 He is a member of the Board of Directors only 03/26/2014 2 YEARS 030.495.905-72 CIVIL ENGINEER 22 - Board of Directors (Active Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company DANIEL BEZERRA VILLAR 42 He is a member of the Board of Directors only 03/26/2014 2 YEARS 024.449.667-67 CIVIL ENGINEER 23 - Board of Directors (Active Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company ANDREA DAMIANI MAIA DE ANDRADE 42 She is a member of the Board of Directors only 03/26/2014 2 YEARS 245.431.308-12 LAWYER 22 - Board of Directors (Alternate Member) 03/26/2014 No The director does not hold other positions or perform other duties in the Company ANTONIO APARECIDA DE OLIVEIRA 53 He is a member of the Board of Directors only 03/26/2014 2 YEARS 370.844.456-68 MECHANICAL ENGINEER 23 - Board of Directors (Alternate Member) 03/26/2014 No The director does not hold other positions or perform other duties in the Company ARAO DIAS TISSER 38 He is a member of the Board of Directors only 03/26/2014 2 YEARS 879.023.036-15 CIVIL ENGINEER 23 - Board of Directors (Alternate Member) 03/26/2014 No The director does not hold other positions or perform other duties in the Company JAIRO ELIAS FLOR 50 He is a member of the Board of Directors only 03/26/2014 2 YEARS 407.391.209-72 BUSINESS ADMINISTRATOR 23 - Board of Directors (Alternate Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company CLAUDIO MELO FILHO 46 He is a member of the Board of Directors only 03/26/2014 2 YEARS 358.882.885-00 BUSINESS ADMINISTRATOR 23 - Board of Directors (Alternate Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company LUIZ DE MENDONÇA 50 He is a member of the Board of Directors only 03/26/2014 2 YEARS 063.523.448-36 MECHANICAL ENGINEER 22 - Board of Directors (Alternate Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company MARCELA APARECIDA DREHMER ANDRADE 45 She is a member of the Board of Directors only 03/26/2014 2 YEARS 515.029.505-10 BUSINESS ADMINISTRATOR 22 - Board of Directors (Active Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company JOSE DE FREITAS MASCARENHAS 72 He is a member of the Board of Directors only 03/26/2014 2 YEARS 000.630.535-00 CIVIL ENGINEER 23 - Board of Directors (Alternate Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company MARCELO BAHIA ODEBRECHT 45 He is a member of the Board of Directors only 03/26/2014 2 YEARS 487.956.235-15 CIVIL ENGINEER 22 – Chairman of the Board of Directors 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company NEWTON SÉRGIO DE SOUZA 60 He is a member of the Board of Directors only 03/26/2014 2 YEARS 261.214.417-04 LAWYER 22 - Board of Directors (Active Member) 03/26/2014 Yes The director does not hold other positions or perform other duties in the Company MAURICIO ROBERTO DE CARVALHO FERRO 47 He is a member of the Board of Directors only 03/26/2014 2 YEARS 371.505.961-34 LAWYER 23 - Board of Directors (Alternate Member) 03/26/2014 Yes O conselheiro não exerce outros cargos na Companhia. GUSTAVO TARDIN BARBOSA 52 He is a member of the Board of Directors only 03/26/2014 2 YEARS 720.925.307-63 CIVIL ENGINEER 23 - Board of Directors (Alternate Member) 03/26/2014 No The director does not hold other positions or perform other duties in the Company JOSE ALCIDES SANTORO MARTINS 59 He is a member of the Board of Directors only 03/26/2014 2 YEARS 892.522.258-20 CIVIL ENGINEER 22 - Board of Directors (Active Member) 03/26/2014 No The director does not perform other duties in the Company ROBERTO ZURLI MACHADO 58 He is a member of the Board of Directors only 03/26/2014 2 YEARS 600.716.997-91 CIVIL ENGINEER 22 - Board of Directors (Active Member) 03/26/2014 No The director does not perform other duties in the Company PATRICK HORBACH FAIRON 59 He is a member of the Board of Directors only 03/26/2014 2 YEARS 293.710.580-72 ELECTRONICS ENGINEER 22 - Board of Directors (Active Member) 03/26/2014 No The director does not perform other duties in the Company AFONSO CELSO FLORENTINO DE OLIVEIRA 42 Fiscal Board 03/26/2014 1 YEAR 874.220.506-91 ACCOUNTANT 46 – Member of the Fiscal Board (Alternate) Elected by the Controlling Company 03/26/2014 Yes The member of the Fiscal Board does not hold other positions or perform other duties in the Company ALUIZIO DA ROCHA COELHO NETO 41 Fiscal Board 03/26/2013 1 YEAR 031.525.087-94 ACCOUNTANT 43 - Member of the Fiscal Board (Active Member) Elected by the Controlling Company 03/26/2014 Yes The member of the Fiscal Board does not hold other positions or perform other duties in the Company LUIS GONZAGA DO MONTE TEIXEIRA 60 Fiscal Board 03/26/2014 1 YEAR 263.201.427-15 ACCOUNTANT 45 - Member of the Fiscal Board (Active Member) Elected by the Minority Shareholders 03/26/2014 No The member of the Fiscal Board does not hold other positions or perform other duties in the Company ISMAEL CAMPOS DE ABREU 59 Fiscal Board 03/26/2014 1 YEAR 075.434.415-00 ACCOUNTANT 43 - Member of the Fiscal Board (Active Member) Elected by the Controlling Company 03/26/2014 Yes The member of the Fiscal Board does not hold other positions or perform other duties in the Company TATIANA MACEDO COSTA REGO TOURINHO 35 Fiscal Board 03/26/2014 1 YEAR 951.929.135-00 BUSINESS ADMINISTRATOR 46 - Member of the Fiscal Board (Alternate) Elected by the Controlling Company 03/26/2014 Yes The member of the Fiscal Board does not hold other positions or perform other duties in the Company MIQUEIAS BEZERRA YESÕES 38 Fiscal Board 03/26/2014 1 YEAR 000.784.964-89 ACCOUNTANT 48 - Member of the Fiscal Board (Alternate) Elected by the Minority Shareholders 03/26/2014 No The member of the Fiscal Board does not hold other positions or perform other duties in the Company MARIA ALICE FERREIRA DESCHAMPS CAVALCANTI 54 Fiscal Board 03/26/2014 1 YEAR 544.152.507-00 CHEMICAL ENGINEEER 45 - Member of the Fiscal Board (Active Member) Elected by the Minority Shareholders 03/26/2014 No The director does not hold other positions or perform other duties in the Company CARLOS ALBERTO SIQUEIRA GOMES 49 Fiscal Board 03/26/2014 1 YEAR 771.775.767-20 ACCOUNTANT 48 - Member of the Fiscal Board (Alternate) Elected by the Minority Shareholders 03/26/2014 No The director does not hold other positions or perform other duties in the Company Professional experience / Statement of any convictions CARLOS JOSE FADIGAS DE SOUZA FILHO – 566.401.705-82 Mr. Fadigas has worked in companies of the Odebrecht group since 1992, when he joined Odebrecht Química S.A. (“Odebrecht Química”) as an Investment Analyst. Between 1993 and 2002, he worked at OPP Petroquímica S.A. and Trikem S.A. (“Trikem”) as a Planning Manager and later as a Controlling Officer. He also worked at Construtora Norberto Odebrecht (“CNO”) as a Financial Manager from 2002 to 2004 and later as a Chief Financial Officer from 2004 to 2006. In December 2006, he became part of the Company as the Vice-President of Finance and Investor Relations. Mr. Fadigas worked as a Chief Executive Officer of Braskem America Inc. Except for the position of President of the Company and the other abovementioned positions, Mr. Fadigas does not or did not hold a management position in any publicly-held company. He holds a degree in Business Administration from the University of Salvador, with a MBA from the Institute for Management Development – IMD, Switzerland. The officer states that he has no: (a) criminal conviction; (b) conviction in an administrative proceeding of CVM; and (c) final and unappealable conviction, legal or administrative, that suspended or disqualified him for the practice of any professional or business activity. DECIO FABRICIO ODDONE DA COSTA - 449.112.110-91 Mr. Décio worked, between 2008 and May, 2010, as CEO of Petrobras Energia S.A. From 2004 to 2008, Mr. Décio was the Executive Manager of the Southern Cone of Petrobras, a company that indirectly holds interest higher than 5% of the same class of securities of the Company. Except for the position of Officer of the Company and the other abovementioned positions, Mr. Décio does not or did not hold a management position in any other publicly-held company. Mr. Décio holds a degree in Electrical Engineering from Universidade Federal do Rio Grande do Sul, he holds a postgraduate degree in Petroleum Engineering from Petrobras, took the Advanced Management Program at Harvard Business School and the Advanced Management Program at INSEAD, France.
